Marston, G. J.
Upon the adjourned day of a cause the justice was absent in the performance of duties as superintendent of the poor. He returned to his office about half an hour after the expiration of one hour from the time to which the cause had been adjourned. The defendant was not then present, but the justice found him near by and informed him that he was then ready to proceed with the trial of the cause. The defendant *593refused to appear. The justice then adjourned the ease and caused notice to be served on the defendant of such adjournment. On such adjourned day, the defendant not appearing, the cause was tried and judgment rendered against him.
The justice was not absent in the performance of any official duty as justice, but in the performance of the duties of another office held under an appointment of the board of supervisors.
The case does not come within Stadler v. Moors, 9 Mich., 268, nor within the reason of that and kindred authorities.
The judgment of the circuit court reversing the justice’s judgment must be affirmed with costs.
The other Justices concurred.